Citation Nr: 9933713
Decision Date: 12/02/99	Archive Date: 02/08/00

DOCKET NO. 97-06 778               DATE DEC 02, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Seattle, Washington

THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a deviated nasal septum.

3. Entitlement to an evaluation in excess of 10 percent for status
post arthroscopy, partial meniscectomy, Maquet procedure of the
right knee for internal derangement.

4. Entitlement to a compensable evaluation for rhinosinusitis.

5. Entitlement to a compensable evaluation for residuals of a scar
at the donor site of the right iliac crest.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active naval service from June 1989 to May 1992
and eight years, eight months, and 21 days of prior active service,
according to a Department of Defense (DD) Form 214 (Certificate of
Release or Discharge from Active Duty). The appellant indicated on
his June 1992, initial application for VA compensation benefits
that, in addition to the period described above, he had active
naval service from June 1977 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) from a
January 1993 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Phoenix* which granted service
connection for status postoperative arthroscopy, partial
meniscectomy, Maquet procedure of the right knee for internal
derangement (assigning it a 10 percent evaluation); granted service
connection for rhinosinusitis (assigning it a noncompensable
evaluation); granted service connection for residuals of a scar at
the donor site of the right iliac crest (assigning it a
noncompensable evaluation); and denied service connection for a
left knee disorder and a deviated nasal septum.

------------------------------------------------------------
* During the pendency of this appeal, the appellant relocated to an
area served by the Seattle RO. References to the "RO" in this
decision should be interpreted as references to either the Phoenix
RO or Seattle RO, unless otherwise specifically indicated. 

- 2 -

In May 1993, the appellant stated his desire to testify before the
Board at the RO. In July 1993, he indicated that he wanted to
appear at an RO hearing in lieu of a hearing before a member of the
Board. In May 1994, he had his hearing at the RO.

FINDINGS OF FACT

1. No competent evidence has been submitted linking the post-
service findings of left knee disorder to service.

2. Competent evidence has been submitted demonstrating a continuity
of symptomatology between service and post-service findings of
deviated nasal septum.

3. The veteran's right knee disability is manifested by no more
than slight impairment, full extension, flexion limited to no more
than 110 degrees, and no additional functional loss due to pain on
use.

4. Rhinosinusitis is manifested by crusting, scabbing, scar tissue
formation, and headaches thrice weekly, unrelieved by medication,
suggesting moderate disability.

5. There is an approximate balance of positive and negative
evidence relative to whether the residuals of a donor site scar at
the right iliac crest warrant a compensable evaluation.

CONCLUSIONS OF LAW

1. The claim for service connection for a left knee disorder is not
well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The claim for service connection for a deviated nasal septum is
well grounded. 38 U.S.C.A. 5107(a) (West 1991).

3 -

3. The criteria for an evaluation in excess of 10 percent for
status post arthroscopy, partial meniscectomy, Maquet procedure of
the right knee for internal derangement are not met. 38 U.S.C.A. 
1155, 5107(a) (West 1991); 38 C.F.R. 4.1, 4.2, 4.40, 4.45, 4.71,
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (1999).

4. The criteria for a 10 percent evaluation for rhinosinusitis are
met. 38 U.S.C.A.  1155, 5107(a) (West 1991); 38 C.F.R. 4.96, 4.97,
Diagnostic Code 6513 (1996); 38 C.F.R. 4.1, 4.2, 4.96, 4.97,
Diagnostic 6513 (1999).

5. Resolving the benefit of the doubt in the appellant's favor, the
criteria for a 10 percent evaluation for residuals of a donor site
scar at the right iliac crest are met. 38 U.S.C.A.  1155, 5107(b)
(West 1991); 38 C.F.R. 3.102, 4.1, 4.2, 4.118, Diagnostic Code 7803
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claims

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110; 38 C.F.R. 3.303. Service connection may also be granted for
any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d).

As the appellant served continuously for 90 days or more during a
period of war or during peacetime after December 31, 1946,
arthritis manifest to a degree of 10 percent within one year from
the date of termination of such service shall be presumed to have
been incurred in service, even though there is no evidence of such
disease during the period of service. This presumption is
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A.
1101, 1112, 1113; 38 C.F.R.  3.3 07, 3.309.

4 - 

The threshold question for resolution is whether the appellant has
presented evidence of a well-grounded claim. See Murphy v.
Derwinski, 1 Vet. App. 78 (1990). A well-grounded claim is a
plausible claim, i.e., meritorious on its own or capable of
substantiation. Id. at 81. An allegation that a disorder is service
connected is not sufficient; the appellant must submit evidence in
support of a claim that would justify a belief by a fair and
impartial individual that the claim is plausible. 38 U.S.C.A.
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609,611 (1992). The
quality and quantity of the evidence required to meet this burden
of necessity will depend on the issue presented by the claim.
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be competent
medical evidence of a current disability, lay or medical evidence
of incurrence or aggravation of a disease or injury in service, and
competent medical evidence of a nexus, or link, between the in-
service injury or disease and the current disability. Epps v.
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7
Vet. App. 498, 506 (1995). In order for a claim for secondary
service connection for a disorder clearly separate from the
service-connected disorder to be well grounded, the veteran must
present medical evidence to support the alleged causal relationship
between the service-connected disorder and the disorder for which
secondary service connection is sought. Jones v. Brown, 7 Vet. App.
134, 137 (1994). See Grottveit, 5 Vet. App. at 93 (in questions of
medical diagnosis or causation, well-grounded claim requires
competent medical evidence of a plausible claim; lay assertions of
medical causation cannot constitute competent medical evidence). If
no cognizable evidence is submitted to support a claim, the claim
cannot be well grounded.

A. Left Knee Disorder

As to the first element of a well-grounded claim, requiring
competent medical evidence of a current disorder, the record is
sparse. VA general medical examination in July 1992 indicated that
the left knee was normal, although it included an impression of
rule out degenerative joint disease of the left knee. X-ray

5 -

study of the left knee was silent as to any abnormality. VA
examination in October 1994 entirely focused on the right knee and
was silent as to any left knee symptomatology. Thus, the impression
of rule out left knee degenerative joint disease in the July 1992
VA general medical examination provides the only probative medical
evidence of current left knee disorder. Although it appears that
this impression was ruled out by subsequent X-ray study of the left
knee, it is sufficient in this case to satisfy the initial element
of a well-grounded claim.

As to the second element of a well-grounded claim, requiring
competent lay or medical evidence of a disease or injury in
service, the service medical records are silent as to any
abnormality of the left knee. In February 1991, service clinical
records indicated left knee range of motion from zero to 135
degrees and from zero to 130 degrees, negative drawer, pivot shift,
and joint line tenderness. These findings were reported in
conjunction with significant other pathology associated with the
right knee and did not alone suggest a left knee disease or injury.
However, the appellant testified at his May 1994 hearing that his
left knee symptoms are related to the service-connected right knee
disability. Moreover, he informed the October 1994 VA examiner that
he injured his left leg in service. The truthfulness of this
evidence must be presumed when determining whether a claim is well
grounded, thereby satisfying the second element of a well-grounded
claim. Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

As for the third element of a well-grounded claim, requiring
competent medical evidence linking current left knee disorder to
service or to a service-connected disability, the evidence in
support of the claim consists entirely of the appellant's testimony
at his May 1994 hearing. At that hearing, he stated he had left
knee problems at the time of his right knee injury in service, but
not as bad as the right knee. He indicated that the service
physicians did nothing for the left knee as they focused entirely
on the right knee problem.

The record, including the numerous medical examinations, contains
no medical evidence l@g any current left knee disorder to service
or to a service-connected disability such as the right knee
disability. The only evidence suggesting such link

6 -

is the appellant's testimony. Generally, statements of lay persons
ostensibly untrained in medicine cannot constitute competent
medical evidence to render a claim well grounded. A lay person can
certainly provide an eyewitness account of an appellant's visible
symptoms. Layno v. Brown, 5 Vet. App. 465, 469 (1994). However, the
capability of a witness to offer such evidence is different from
the capability of a witness to offer evidence that requires medical
knowledge. For the most part, a witness qualified as an expert by
knowledge, skill, experience, training, or education may provide
medical opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95
(1992). In this case, the record does not indicate that the
appellant has the requisite qualifications to provide an opinion
requiring medical expertise. As such, his testimony alone is
insufficient to render the claim well grounded.

As the record does not include competent medical evidence linking
a current left knee disorder to service or to a service-connected
disability, the claim is not well grounded. Because the claim is
not well grounded, VA is under no duty to assist the appellant in
@er development of the claim. 38 U.S.C.A. 5107(a); Morton v. West,
12 Vet. App. 477, 486 (1999).

Although where a claim is not well grounded VA does not have a
statutory duty to assist the claimant in developing pertinent
facts, VA may be obligated under 38 U.S.C.A. 5103(a) to advise a
claimant of evidence needed to complete the application. This
obligation depends upon the particular facts of the case and the
extent to which VA has advised the claimant of the evidence
necessary to be submitted with a VA benefits claims. Robinette v.
Brown, 8 Vet. App. 69 (1995).

In this case, the RO fulfilled its obligation under 5103(a) in the
May 1993 statement of the case and in September 1994 and August
1998 supplemental statements of the case in which the appellant was
informed that the reason for the denial of the claim was the lack
of evidence linking the claimed left knee disorder and deviated
nasal septum to service. Further, by this decision, the appellant
is informed of the evidence lacking that is necessary to make the
claim well grounded.

7 -

In the May 1994 testimony, the appellant indicated that he and his
spouse heard a service physician tell him that the left knee
symptomatology was "quite possibly being brought upon because of
the right knee injury." (Transcript at 8.) VA's duty under 38
U.S.C.A. 5103(a) exists where the appellant has referenced other
known and existing evidence. Epps v. Brown, 9 Vet. App. 341, 344
(1996); Robinette v. Brown 8 Vet. App. 69 (1995). The appellant's
testimony of what he was told by a service physician puts VA on
notice of known and existing evidence that may make the service
connection claim plausible. Here, though, the service medical
records are already associated with the claims file. Thus, in
obtaining the service medical records and associating them with the
claims file, VA has fulfilled its obligation under 38 U.S.C.A.
5103(a).

When the Board addresses in its decision a question that has not
been addressed by the RO, in this case well groundedness, it must
consider whether the appellant has been given adequate notice to
respond and, if not, whether he has been prejudiced thereby.
Bernard v. Brown, 4 Vet. App. 384 (1993). The Board finds that the
appellant has been accorded ample opportunity by the RO to present
argument and evidence in support of his claim. Any error by the RO
in deciding this case on the merits, rather than being not well
grounded, was not prejudicial to the appellant.

B. Deviated Nasal Septum

The first element of a well-grounded claim requires competent
medical evidence of a current disorder. The record includes
findings of a deviated nasal septum in July and August 1992, August
1997, March 1998, and June 1999 VA examination reports. The second
element of a well-grounded claim requires lay or medical evidence
of a deviated nasal septum during service. The service medical
records are silent as to any findings of a deviated nasal septum.
Nor is there any indication that the VA examiners in July and
August 1992, August 1997, March 1998, and June 1999 attempted to
link the findings of a deviated nasal septum to service. Thus, the
evidence does not satisfy the last two elements of a well-grounded
claim under Epps and Caluza.

8 -

However,, the appellant testified at the May 1994 hearing that he
must have had a deviated nasal septum during service, ending in May
1992, as the deviation was first noted on July 1992 VA examination.
A claim may be well grounded if the condition is observed during
service or during any applicable presumptive period, if continuity
of symptomatology is demonstrated thereafter, and if competent
evidence relates the present condition to that symptomatology.
Savage v. Gober, 10 Vet. App. 488, 495 (1997). See 38 C.F.R.
3.303(b). During service the appellant had a variety of nasal
symptomatology, including service-connected rhinosinusitis.
Although a deviated nasal septum was not observed during service,
its initial findings just three months after separation from
service, as part of a July 1992 examination to determine the
severity of the service-connected rhinosinusitis, suggests a
continuity of symptomatology rendering the claim well grounded
under 38 C.F.R. 3.303(b).

As the claim is well grounded, VA has a duty to assist in further
development of the claim. 38 U.S.C.A. 5107(a). Action required
pursuant to the duty to assist is addressed in the Remand portion
of this decision below.

II. Increased Rating Claims

The claims of entitlement to an evaluation in excess of 10 percent
for status post arthroscopy, partial meniscectomy, Maquet procedure
of the right knee for internal derangement, a compensable
evaluation for rhinosinusitis, and a compensable evaluation for
residuals of a scar at the donor site of the right iliac crest are
well- grounded within the meaning of 38 U.S.C.A. 5107(a); that is,
they are not inherently implausible. See Drosky v. Brown, 10 Vet.
App. 251, 254 (1997); Proscelle v. Derwinski 2 Vet. App. 629, 632
(1992) (contention of an increase in disability severity renders
claim well grounded). The VA has satisfied its duty to assist in
the development of facts pertinent to the claims. 38 U.S.C.A.
5107(a).

Disability evaluations are determined by the application of a
schedule of ratings based on average impairment in earning
capacity. 38 U.S.C.A. 1155. Requests for increased disability
ratings require consideration of the medical evidence of

- 9 -

record compared to the criteria in the VA Schedule for Rating
Disabilities. 38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the claim, or
the evidence is in relative equipoise, the claim will be granted.
A claim will be denied only if the preponderance of the evidence is
against the claim. See 38 U.S.C.A. 5107; 38 C.F.R. 3.102; Gilbert
v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the severity of a particular disability, it is
essential to consider its history. 38 C.F.R. 4.1; Peyton v.
Derwinski, 1 Vet. App. 282 (1991). A claim on appeal through
disagreement with the initial rating award and not yet ultimately
resolved, as is the case herein at issue, is an original claim as
opposed to a new claim for increase. Fenderson v. West, 12 Vet.
App. 119, 126 (1999). In such cases, separate ratings may be
assigned for separate periods of time based on the facts found, a
practice known as "staged" ratings.

On the other hand, where entitlement to compensation has already
been established, the appellant's disagreement with an assigned
rating is a new claim for increase based on facts different from a
prior final claim. Suttman v. Brown, 5 Vet. App. 127 (1993). See
Proscelle, 2 Vet. App. at 631-32 (in a claim for increased rating,
appellant claims the disability has increased in severity since a
prior final decision). In such claims, the present level of
disability is of primary concern; although a review of the recorded
history of a disability is required to make a more accurate
evaluation, past medical reports do not have precedence over
current findings. 38 C.F.R. 4.2; Francisco v. Brown, 7 Vet. App.
55, 58 (1994).

A. Status Post Arthroscopy, Partial Meniscectomy of the Right Knee

The service medical records show that the appellant injured his
right knee several times during service. In 1980, he twisted his
right knee when he fell from a boat. The injury was described as a
ligament or meniscus tear. In 1991, he complained of right knee
pain after jogging. In March 1991, he underwent arthroscopy and
partial medial meniscectomy without complications. In July 1991, he
underwent Maquet

10-

procedure with anterior superior iliac crest bone graft. On
separation from service, medical examination included a finding of
a positive McMurray's test with pain and full flexion. Based on
this evidence, and July 1992 VA examination results discussed
below, the RO granted service connection for the right knee
disability and assigned a 10 percent evaluation.

VA general medical examination in July 1992 showed that the
appellant had a normal gait without assistive device, but wore a
brace on the right knee, without which he limped after a short
walk. It was noted he could not hop on his right foot and squatted
with pain, but could heel-toe walk and mount and dismount the
examining table normally. Patellar grid, apprehension tests,
McMurray's, pivot shift tests were all positive; Lachman's test was
negative. There was full range of motion with pain on motion, but
no crepitus, normal alignment, and no bony enlargement, except for
a bone graft inferior to the right knee. X-ray study in July 1992
showed metallic screws traversing the proximal tibia on the right,
smooth articular surfaces, adequately maintained joint spaces, and
intact osseous structures.

The appellant testified at a May 1994 hearing that he had continual
right knee pain amplified by climbing stairs and walking long
distances and some swelling manageable by compress. He stated he
could walk between 20 minutes and one hour before his right knee
developed a throbbing pain, with which he had weakness. He also
noted one episode of giving way in service, but none since that
time because when the right knee felt weak he took weight off it
before it popped. His spouse stated that he walked differently when
the weather was cold, complained of pressure behind the kneecap,
and took aspirin to relieve the pain.

VA medical examination in October 1994 revealed the appellant's
complaints of recurrent instability of the right knee. X-ray study
showed fairly well maintained joint spaces without effusion, three
metallic screws extending from the anterior cortex of the tibia
posteriorly, and an old avulsion of the anterior fibial tubercle.
The impression was normal knee joint and posttraumatic changes of
the proximal tibia with three screws still in place.

VA medical examination in July 1997 showed that if the appellant
were on his feet for extended periods, there was a bad ache in the
knee joints relieved by elevation of the leg, applying a cold
compress, and use of over-the-counter medications. The examiner
noted that he could not squat for more than a couple of minutes.

On VA orthopedic examination in July 1997, the appellant complained
of numbness and tingling of the outer right thigh, right leg, and
outer two toes, which he stated was constant since the 1990
surgery. He noted a dull pain and fatigability only when he stood
for 8-10 hours and swelling of the right knee once in the previous
six months. Examination revealed no crepitation palpable on active
motion, slight to moderate tenderness medial to an enlarged bony
prominence in the region of the tibia tubercle, negative McMurray's
test, 1+ laxity of the anterior cruciate ligament and medial
collateral ligament, normal posterior cruciate and lateral
collateral. Muscle strength and sensory examination appeared
normal. Range of motion of the right knee was described as from
zero to 110 or 115 degrees flexion with pain on motion. The
examiner concluded that there was mild functional impairment, only
on repeated use and not present with normal use, without flare-ups
or exacerbations.

VA orthopedic examination in April 1998 showed that the appellant
complained of occasional stiffness in the right knee with winter
temperatures and occasional popping of the right knee. There was no
recent pain unless he stood or walked over eight hours, and no
swelling, give way, limp, use of a knee brace, or use of ambulatory
aids. The appellant also informed the examiner that he took no
medication for the right knee. Examination revealed a normal gait,
normal cruciate and collateral ligaments, normal muscle strength,
negative McMurray's test, no effusion, no tenderness, no
crepitation, and an ability to walk on heels and toes. Range of
motion was described as zero extension and "flexion 1 to 0". The
examiner commented that the status post reconstructive surgery of
the right knee had an excellent result. It was noted that the
appellant reported no weakness, fatigability, or limp, and that
functional impairment was negligible.

VA orthopedic examination in June 1999 indicated that the appellant
complained of discomfort precluding high-impact sports. The
appellant informed the examiner of

12 -

pain after walking two miles, an episode of patellar dislocation
about a year after surgery that had not recurred, no other problems
with instability, swelling once or twice per year lasting a few
days, avoidance of repetitive squatting, inability to work on his
knees, no use of medication, and discomfort once every week or two
lasting a day or so that did not interfere with activities.
Examination revealed normal gait and posture, no apparent
discomfort while walking, no apparent pain when sitting or
standing, and no use of a cane or other assistive device. The
examiner noted a mild prominence to the right tibia tubercle and
mild plateau tenderness. Flexion of the right knee was to 135
degrees as compared to 140 degrees on the left. The examiner also
noted minimal crepitus on flexion and extension, mild discomfort on
passive flexion of right knee, full extension of the right knee
without difficulty, and discomfort in a full-weightbearing squat.
The examiner concluded that the appellant had mild impairment in
flexion of the right knee with a loss of five degrees flexion and
some intermittent discomfort. He appeared to have no pain except
for mild medial tenderness and some discomfort with exertion of the
knee. X-ray study showed at least three screws within the anterior
proximal tibia with resultant cortical remodeling/deformity and
mild loss of medial joint space. There was no significant
degenerative osteophyte formation, effusion, or fracture.

The disability is currently assigned a 10 percent evaluation under
the criteria of Diagnostic Code 5257 for other impairment of the
knee. A 10 percent evaluation is assigned for slight recurrent
subluxation or lateral instability. A 20 percent evaluation may be
assigned for moderate recurrent subluxation or lateral instability.
A 30 percent evaluation may be warranted for severe recurrent
subluxation or lateral instability. 38 C.F.R. 4.71a. See Johnson v.
Brown,, 9 Vet. App. 7, 11 (1996) (consideration of 38 C.F.R.  4.40,
4.45 and functional loss due to pain on use is not required because
criteria of Diagnostic Code 5257 is not predicated on loss of
motion).

The service medical records are silent as to any complaints of
findings of subluxation or instability after the in-service
surgeries. The July 1992 VA examination, as well, is silent as to
any subluxation or instability, and also

13 - 

noted that the appellant did not use any assistive device (although
he did use a knee brace). At his May 1994 hearing, the appellant
recalled a "give way" episode soon after the in-service surgery,
and sensation over the years of imminent give way. However, he
indicated he was able to consistently shift his weight to his left
side and avoid the right knee actually giving way. These findings
offer no indication of more than slight impairment as envisioned in
the currently assigned 10 percent evaluation.

The appellant complained of instability at the October 1994 VA
examination, but there was no finding or discussion concerning
recurrent subluxation. At the July 1997 VA examination, there was
no mention of recurrent subluxation or lateral instability. Only in
the April 1998 VA examination did the appellant complain of
occasional popping of the right knee, but with no give way or use
of a brace or assistive device. The appellant related to the June
1999 VA examiner that he had experienced one episode of patellar
dislocation about one year after the in-service surgery, but he
reported no other problems with instability and stated he did not
use an assistive device. Thus, while there is some indication in
the record of a history of dislocation and instability, the
appellant is able to prevent give way and does not require the use
of a brace or other assistive device that might suggest more than
slight impairment. In light of the evidence of record and based on
this analysis, the preponderance of the evidence is against the
claim of entitlement to a rating in excess of 10 percent for the
right knee disability under Diagnostic Code 5257.

The disability may alternatively be evaluated under other relevant
diagnostic codes providing for evaluations in excess of 10 percent.
The disability might be evaluated under the criteria of Diagnostic
Code 5256 for ankylosis of the knee or the criteria of Diagnostic
Code 5262 for impairment of the tibia and fibula. 38 C.F.R. 4.71a.
However, the record does not indicate that the right knee is
ankylosed or that there is nonunion or malunion of the tibia and
fibula warranting application of these diagnostic codes.

The disability might also be evaluated under the criteria of
Diagnostic Code 5258 for dislocated semilunar cartilage with
frequent episodes locking, pain, and effusion

- 14 -

into the joint, which corresponds to a 20 percent evaluation. 38
C.F.R. 4.71a. The July 1979 VA examination noted laxity of
ligaments in the right knee. The April 1998 VA examination, though,
indicated normal ligaments. While the record consistently showed
the appellant's complaints of pain, the October 1994, April 1998,
and June 1999 VA examinations reported no effusion. These same
examination reports noted instability, occasional stiffness, and
dislocation, but did not indicate any episodes of locking. Thus,
the evidence of record does not correspond to criteria under Code
5258 required for a rating in excess of 10 percent.

Finally, the disability might be evaluated under the criteria of
Diagnostic Code 5260 and Diagnostic Code 5261 for limitation of
flexion and extension of the leg. Under Diagnostic Code 5260,
flexion limited to 45 degrees is assigned a 10 percent evaluation.
Flexion limited to 30 degrees may be assigned a 20 percent
evaluation. Flexion limited to 15 degrees may warrant a 30 percent
evaluation. 38 C.F.R. 4.71a. Flexion was measured as full in July
1992, 110 degrees to 115 degrees in July 1997 (for a loss of 25
degrees to 30 degrees), and 135 degrees in June 1999 (for a loss of
5 degrees). See 38 C.F.R. 4.71 (standardized description of joint
motion indicates that normal flexion is to 140 degrees). The least
flexion noted in the record is to 110 degrees to 115 degrees in
July 1997. That loss of flexion, though, is far more movement than
flexion limited to 45 degrees as contemplated by the criteria for
a 20 percent evaluation. Thus, the range of motion measurements
alone do not warrant an evaluation in excess of 20 percent under
Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation is assigned for
extension limited to 10 degrees. Extension limited to 15 degrees
corresponds to a 20 percent evaluation. Extension limited to 20
degrees may be assigned a 30 percent evaluation. Extension limited
to 30 degrees may warrant a 40 percent evaluation. Extension
limited to 45 degrees may be assigned a 50 percent evaluation. 38
C.F.R. 4.71a. The July 1992, July 1997, April 1998, and June 1999
VA examination reports all consistently described right knee
extension as full. Thus, as the 20 percent rating requires 15
degrees limited extension, the evidence in this case does not
support an evaluation in excess of 10 percent under Diagnostic Code
5261.

15 -

As the rating criteria found in Diagnostic Codes 5260 and 5261
provides for compensation based on limitation of motion, the
provisions of 38 C.F.R. 4.40 and 4.45 are applicable to the claim.
A complete evaluation of these diagnostic codes requires that the
Board consider the functional loss due to pain associated with any
limitation of motion. DeLuca v. Brown, 8 Vet. App. 202, 204-07
(1995). See Arneson v. Brown, 8 Vet. App. 432 (1995) (Board must
consider effect of pain on range of motion). The July 1997 VA
examiner noted that the appellant expressed no complaint of pain on
limited flexion of the right knee. The examiner concluded there was
mild functional impairment, only on repeated use and not present
with normal use, without flare-ups or exacerbations. The April 1998
VA examiner concluded that there was no weakness, fatigability, or
limp, and that functional impairment was negligible. These opinions
expressed by VA examiners do not indicate any additional functional
impairment due to pain based on movement of the right knee.

In light of the evidence of record and based on this analysis, the
Board determines that the preponderance of the evidence is against
the claim of entitlement to an evaluation in excess of 10 percent
for status post arthroscopy, partial meniscectomy, Maquet procedure
of the right knee for internal derangement.

B. Rhinosinusitis

Service medical records indicate that the appellant was treated on
numerous occasions for maxillary sinusitis. The RO granted service
connection for rhinosinusitis and assigned a noncompensable
evaluation. The disability is evaluated noncompensable under
Diagnostic Code 6513 for maxillary chronic sinusitis. When service
connection was initially established, the criteria corresponding to
a noncompensable rating under Code 6513 required "[x]-ray
manifestations only, symptoms mild or occasional." The criteria for
a 10 percent evaluation required impairment described as
"[m]oderate, with discharge or crusting or scabbing, infrequent
headaches." For a 30 percent evaluation required manifestations
that were "[s]evere, with frequently incapacitating recurrences,
severe and frequent headaches, purulent discharge or crusting
reflecting purulence."

16 -

A 50 percent evaluation required impairment described as
"[p]ostoperative, following radical operation, with chronic
osteomyelitis requiring repeated curettage, or severe symptoms
after repeated operations." 38 C.F.R. 4.97 (1996).

The rating criteria for evaluation of respiratory disabilities were
recently changed, effective October 7, 1996. See 38 C.F.R. 4.96,
4.97, Diagnostic Code 6513 (1996); 61 Fed. Reg. 46,720 (Sept. 5,
1996) (codified at 38 C.F.R. 4.96,4.97, Diagnostic Code 6513
(1999)). Under the new version of Diagnostic Code 6513, a
noncompensable evaluation is assigned where sinusitis is detected
by x-ray only. A 10 percent evaluation may be assigned for " [o]ne
or two incapacitating episodes per year of sinusitis requiring
prolonged (lasting four to six weeks) antibiotic treatment, or;
three to six non-incapacitating episodes per year of sinusitis
characterized by headaches, pain, and purulent discharge or
crusting." A 30 percent rating may be assigned for "[t]hree or more
incapacitating episodes per year of sinusitis requiring prolonged
(lasting four to six weeks) antibiotic treatment, or; more than six
non- incapacitating episodes per year of sinusitis characterized by
headaches, pain, and purulent discharge or crusting." A 50 percent
rating may be assigned "following radical surgery with chronic
osteomyelitis, or; near constant sinusitis characterized by
headaches, pain and tenderness of affected sinus, and purulent
discharge or crusting after repeated surgeries." An incapacitating
episode of sinusitis means one requiring bed rest and treatment by
a physician. 38 C.F.R. 4.97 (1999).

The RO rated the claim under both the new and old versions of the
regulation and informed the appellant of that in a May 1993
statement of the case and August 1999 supplemental statement of the
case. When a relevant regulation changes during the pendency of an
appeal, as here, the version most favorable to the appellant
applies. Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). See also
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Bernard v. Brown,
4 Vet. App. 384, 394 (1993). Thus, the Board must apply the
evidence of record to both the old and new versions of Diagnostic
Code 6513 and assign the evaluation most favorable to the
appellant.

VA examination in July 1992 showed the appellant's complaints of
constant bilateral nasal congestion and headaches between the eyes
for the previous 10 years.

- 17 -

It was noted that he had temporary relief with over-the-counter
medications and that weather affected his sinus symptoms. The
impression was rhinosinusitis.

The appellant testified at a hearing in May 1994 that one side of
his nasal passage was always blocked or crusted, sometimes
developing scar tissue, especially in the morning after overnight
dryness and crusting. He indicated that prescription medications
had not helped and that he had taken over-the-counter medications
with some relief. He reported he had severe sinus headaches three
times per week.

On VA examination in April 1998, the appellant complained of
headaches between his eyes, a sensation of dryness in the nose, and
symptoms that alternated from one side of the nose to the other.
The nose was grossly normal in appearance, except for a deviated
nasal septum. Computer-assisted tomography (CT) scan of the
paranasal sinuses showed mild right maxillary sinusitis.

VA medical examination in June 1999 revealed that the appellant
complained of mild nasal and sinus congestion for which he took a
nasal decongestant once a month. Examination revealed no obvious
nasal obstruction at resting respiration and mild nasal airway
obstruction less than 25 percent on the right and 35 to 40 percent
on the left. There was also mild increased congestion of the nasal
mucosa. The assessment was rhinosinusitis. VA CT scan in June 1999
revealed a small, five millimeter right maxillary sinus mucous
retention cyst, but no other mucosal disease or evidence of sinus
inflammation.

Under the old version of Diagnostic Code 65 13, a 10 percent rating
may be assigned where the impairment is moderate and there is
evidence of discharge, crusting, or scabbing and infrequent
headaches. For the most part, the appellant's rhinosinusitis is
described as mild. The July 1992 examination report did not
described the severity of the disability other than to say it was
constant and bilateral. The April 1998 examination report, though,
described mild sinusitis, and the June 1999 examination report
noted mild airway obstruction and mild increased congestion. Thus,
the disability has generally been described as mild. However, the
appellant testified in May 1994 that the disability resulted in
crusting, scabbing,

- 18 - 

and scar tissue formation in his nose, and the April 1998
examination report noted significant dryness. In addition, the July
1992 and April 1998 examination reports discussed headaches, which
the appellant indicated in his May 1994 testimony occurred three
times per week. These findings of crusting, scabbing, and scar
tissue formation and thrice weekly headaches suggest a disability
picture more severe than mild sinusitis. Moreover, the record shows
that the appellant's symptoms have not been successfully relieved
through the use of medication. These findings thus support a 10
percent evaluation for the service-connected rhinosinusitis under
the old version of Diagnostic Code 6513, effective May 12, 1992.
The Board may assign staged ratings, pursuant to the holding in
Fenderson, 12 Vet. App. at 126, but here the symptomatology
warranting a 10 percent evaluation is evidenced in the service
medical records and in the July 1992 VA examination report.

A 30 percent evaluation may be assigned under the old version of
Diagnostic Code 6513 where the impairment is severe, with
frequently incapacitating recurrences, severe and frequent
headaches, purulent discharge or crusting reflecting purulence. The
record does not indicate, however, that the disability results in
frequent incapacitating recurrences or purulent discharge. Although
the appellant may argue that headaches three times per week
constitutes frequent headaches, the evidence does not refer to
purulent discharge or incapacitation of the appellant due to this
symptomatology. As such, it is the determination of the Board that
the preponderance of the evidence is against the claim for an
evaluation in excess of 10 percent under the old version of
Diagnostic Code 6513.

The Board must now turn to application of the evidence in this case
to the new version of Diagnostic Code 6513. As noted above, a 10
percent evaluation may be assigned for "[o]ne or two incapacitating
episodes per year of sinusitis requiring prolonged (lasting four to
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized by
headaches, pain, and purulent discharge or crusting." 38 C.F.R.
4.97 (1999). The record does not include any evidence suggesting
that the episodes of rhinosinusitis incapacitate the appellant or
require prolonged antibiotic treatment. In fact, the evidence
indicates that the appellant has not been prescribed antibiotics
and that his symptoms have

- 19 -

been somewhat relieved by over-the-counter medications. While there
is evidence of headaches and crusting, the record is silent as to
any findings of purulent discharge or other findings supporting a
10 percent evaluation under the new version of Diagnostic Code
6513.

In applying the two applicable versions of Diagnostic Code 6513 to
the facts of this claim, the Board determines that the evidence
supports a 10 percent evaluation under the old version of
regulation, that the preponderance of the evidence is against an
evaluation in excess of 10 percent under the old version of the
regulation, and that the preponderance of the evidence is against
a compensable evaluation under the new version of the regulation.

C. Residuals of a Scar at the Donor Site of the Right Iliac Crest

During an in-service surgical procedure to the appellant's right
knee, a portion of the right iliac crest was removed. The RO
granted service connection for the resulting donor scar in the
right iliac crest region and assigned a noncompensable rating. The
disability is currently assigned a noncompensable evaluation under
Diagnostic Code 7805, rated on limitation of function of the part
affected. 38 C.F.R. 4.118. In this case, the part affected is the
ilium, or expansive superior portion of the hipbone. A compensable
rating may be assigned under Diagnostic Code 5250 for ankylosis of
the hip. The record does not indicate that the donor site scar at
the right hip results in ankylosis. A compensable rating may also
be assigned under Codes 5251 and 5252 for limitation of extension
and flexion of the thigh. The evidence, though, does not document
any limitation of motion of the hip. A compensable rating is also
provided under Code 5253 (for impairment of the thigh, including
limitation of abduction and rotation of the thigh), Code 5254 (for
flail hip joint), and Code 5255 (for impairment of the femur).
Unfortunately, the record is silent as to symptomatology
corresponding to these criteria.

In the alternative, a compensable evaluation may be assigned under
the criteria of Diagnostic Code 7803 for scars, superficial, poorly
nourished, with repeated ulceration, or under Diagnostic Code 7804
for scars, superficial, tender and painful

- 20 - 

on objective demonstration. At the May 1994 hearing, the appellant
testified that the scar at the right iliac crest caused numbness of
the entire leg as well as a rash. VA examination in October 1994
showed the scar to be moderately textured with some areas of keloid
formation,, variation in color, slightly pigmented, and mildly
elevated. Photographs indicated a well-healed scar with little
deformity. There was no tenderness, swelling, inflammation, or
depression. VA examination in July 1997 revealed the scar to be
well healed, nonadherent, and nontender. VA examination in April
1998 noted the scar to be well healed, nontender above the right
anterior iliac region, and resulting in paresthesias.

These findings do not suggest that the scar is poorly nourished,
tender, painful, or ulcerative. They do, however, indicate
paresthesias, dermatologic changes, and keloid formation suggestive
of more than a simple superficial scar. The evidence along these
lines is in relative equipoise. When there is an approximate
balance of the positive and negative evidence regarding the merits
of a claim, the benefit of the doubt is to be given to the
claimant. 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49
(1990). When "a reasonable doubt arises regarding service origin,
the degree of disability, or any other point, such doubt will be
resolved in favor of the claimant." 38 C.F.R. 3.102. Thus, with the
evidence of record balanced for and against a compensable
evaluation for this disability, the Board determines that the
service-connected residuals of a scar at the donor site of the
right iliac crest warrants a 10 percent evaluation under the
criteria of Diagnostic Code 7803 effective May 12, 1992. The Board
may assign staged ratings, pursuant to the holding in Fenderson, 12
Vet. App. at 126, but here the symptomatology favoring a 10 percent
evaluation is evidenced in the service medical records and the July
1992 VA examination report.

(CONTINUED ON NEXT PAGE)

- 21 -

ORDER

Service connection for a left knee disorder is denied.

The claim of entitlement to service connection for a deviated nasal
septum is well grounded.

An rating in excess of 10 percent for status post arthroscopy,
partial meniscectomy, Maquet procedure of the right knee for
internal derangement is denied.

A 10 percent evaluation for rhinosinusitis is granted, subject to
the law and regulations governing the payment of monetary benefits.

A 10 percent rating for donor site scar residuals at the right
iliac crest is granted, subject to the law and regulations
governing the payment of monetary benefits.

REMAND

The appellant contends that his deviated nasal septum, first noted
in July 1992, must have been present during service which ended in
May 1992. To evaluate the merits of his contentions, the claim is
remanded for a VA examination to determine the nature and likely
etiology of the current deviated nasal septum. In addition, the
June 1999 VA examination report indicated that he had septoplasty
in 1996 or 1997 in Phoenix. Prior to VA examination, the RO should
attempt to obtain copies of all records associated with any
treatment of the deviated nasal septum.

The case is REMANDED for the following development:

1. The RO should attempt to verify, through official channels,, the
appellant's eight years, eight months, and 21 days of military
service prior to June 1989.

- 22 -

2. The RO should contact the appellant to determine whether he had
a septoplasty or other procedure to correct a deviated nasal septum
or any other treatment of the deviated nasal septum and, if so, the
date and location of the procedure(s) or treatment. After obtaining
from the appellant any necessary release, the RO should obtain for
the file copies of all clinical records associated with the
procedure(s) or treatment.

3. The RO should next schedule the appellant for VA examination to
determine the nature and etiology of the current deviated nasal
septum. The claims folder and a copy of this REMAND must be made
available to the physician for review in conjunction with the
examination. The examiner should obtain all pertinent history
concerning the claimed disorder. All necessary tests and studies
should be conducted. The examiner should provide an opinion, based
on a review of the claims file and examination of the appellant as
to whether it is as likely as not that the current deviated nasal
septum, first noted in July 1992, was present during active
service, ending in May 1992.

4. When the aforementioned development has been completed, the RO
should review the record to ensure it is in compliance with this
REMAND. If not, the RO should undertake remedial action before
returning the claim to the Board. See Stegall v. West, 11 Vet. App.
2681, 270-71 (1998).

After the development requested above has been completed to the
extent possible, the RO should again review the record. If any
benefit sought on appeal, for which a notice of disagreement has
been filed, remains denied, the appellant and his

23 -

representative should be furnished a supplemental statement of the
case and given the opportunity to respond. Thereafter, the case
should be returned to the Board.

The appellant has the right to submit additional evidence and
argument on matters remanded to the RO. Kutscherousky v. West, 12
Vet. App. 369 (1999).

J.F. Gough 
Member, Board of Veterans' Appeals

24 -



